FILED
                              NOT FOR PUBLICATION                          OCT 20 2015

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


JESSIE D. PAGE,                                   No. 14-35243

                 Plaintiff - Appellant,           D.C. No. 1:12-cv-01107-AA

 v.
                                                  MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                               for the District of Oregon
                      Ann L. Aiken, Chief District Judge, Presiding

                              Submitted October 16, 2015**

Before:        THOMAS, Chief Judge, D.W. NELSON and LEAVY, Circuit Judges.

      Jessie D. Page appeals the district court’s order affirming the Commissioner

of Social Security’s denial of his application for supplemental security income

under Title XVI of the Social Security Act. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review the district court’s order de novo, Molina v. Astrue, 674 F.3d
1104, 1110 (9th Cir. 2012), and we affirm.

      The administrative law judge (“ALJ”) provided specific, clear, and

convincing reasons for discrediting Page’s testimony and the testimony of Page’s

mother regarding the intensity, persistence, and limiting effects of his testicular

pain. First, the ALJ reasonably noted that minimal objective medical findings

supported Page’s complaints. See Chaudhry v. Astrue, 688 F.3d 661, 670-71 (9th

Cir. 2012). Computer tomography urinary tract imaging and testicular ultrasounds

repeatedly showed normal results and the reviewing medical consultants

unanimously concluded that Page’s impairments were not severe.

      In addition to considering the lack of objective medical evidence to assess

Page’s credibility, the ALJ also reasonably relied on Page’s inconsistent statements

as to why he left his job as a forestry aid and when his testicular pain began. See

Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002) (noting that an ALJ may

discredit a claimant due to inconsistent testimony); Bruton v. Massanari, 268 F.3d
824, 828 (9th Cir. 2001) (stating that ALJ did not err by considering that claimant

left his job because he was laid off, rather than because he was injured).

      Finally, in assessing Page’s credibility as to the severity of his pain

symptoms, the ALJ reasonably considered that despite recommendations from


                                           2
more than one medical provider, Page declined to undergo a recommended cord

block treatment. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005)

(holding that lack of treatment is a legitimate consideration in determining the

severity of an impairment).

      The ALJ also gave specific germane reasons for giving little weight to the

lay witness testimony of Page’s mother because it described essentially the same

limitations as Page’s own testimony. See Valentine v. Comm'r of the Soc. Sec.

Admin., 574 F.3d 685, 694 (9th Cir. 2009).

      We reject as meritless Page’s contentions that the ALJ failed to consider his

inability to sustain activity over the course of a full work day and that the ALJ’s

hypothetical to the vocational expert was incomplete. The ALJ reasonably

determined that Page could perform sedentary work based on his assessment of

Page's functional limitations. Although Page argues for a different reading of the

record, the ALJ’s interpretation of the evidence was rational and should be upheld.

See Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008); Magallanes v.

Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989) (proper hypothetical need only

include those restrictions that were supported by substantial evidence).

      AFFIRMED.




                                           3